Citation Nr: 0820042	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  04-31 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for spondylosis with 
degenerative joint disease, lumbar spine L4 through S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

The veteran's spondylosis with degenerative joint disease, 
lumbar spine L4 through S1, had its onset in service.


CONCLUSION OF LAW

Spondylosis with degenerative joint disease of lumbar spine, 
L4 through S1, was incurred in service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006); VAOPGCPREC 3-2003 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection for Spondylosis with Degenerative Joint 
Disease

The veteran seeks service connection for spondylosis with 
degenerative joint disease.  The veteran contends that his 
current back condition was caused by push-ups and other 
exercise during basic training.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

The law provides that a veteran who served during a period of 
war or during peacetime service after December 31, 1946, is 
presumed to be in sound condition when he or she entered into 
military service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Here, 
VA cannot presume that, at service entry, the veteran was not 
sound with respect to his back problems.  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 
38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a 
change in the interpretation of 38 U.S.C.A. § 1111 by the 
Federal Circuit and VA's General Counsel, and the regulation 
now provides that to rebut the presumption of soundness, VA 
must establish by clear and unmistakable evidence both that 
the disability existed prior to service and that it was not 
aggravated by service.

The veteran's service medical records reveal that when the 
veteran was examined at entry into active duty no pertinent 
disability was noted and that during service, the veteran was 
frequently treated for back pain.  The veteran was diagnosed, 
upon separation, with spondylosis with degenerative joint 
disease, lumbar spine L4 through S1.

The veteran reported during his separation medical 
examination in 1971 that he had back problems for two years, 
however, the veteran and his representative maintain that 
service connection is warranted because the pain began in 
1970 while performing push ups in basic training.  
Additionally, veteran's mother reported, in a December 2003 
statement in support of the claim, that the veteran did not 
have any back problems prior to induction.

In January 2004, the veteran was afforded a VA Compensation 
and Pension (C&P) spine examination in conjunction with his 
claim for service connection.  The veteran reported that he 
first had back pain during physical training in service in 
1970.  After examination, the veteran was diagnosed with 
spondylosis and degenerative joint disease of the lumbar and 
thoracic spine with moderate loss of range of motion due to 
pain.

The Board requested a Veterans Health Administration (VHA) 
medical opinion.  The examiner reviewed the appellant's 
claims file in October 2007.  The Board notes that two 
attempts have been made to forward a copy of the Veteran's 
Health Administration Opinion, dated in October 2007, to the 
veteran.  Both have been returned to VA as undeliverable.  If 
the veteran moved without informing VA of his new address, 
the United States Court of Appeals of Veterans Claims has 
stated that "[i]n the normal course of events, it is the 
burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The VHA examiner rendered the opinion, in October 2007, that 
the veteran's spondylosis preexisted military service.  The 
examiner stated that there was no report of a conspicuous 
accident involving the low back and that push-ups during 
basic training were not likely to be the precipitating cause.  
The examiner indicated that the X-ray performed in 1971 
revealed a pars interarticularis defect of the 5th lumbar 
vertebra which indicates that the veteran's spondylosis 
existed prior to service.  The examiner indicated that the 
occurrence of pain during basic training in 1970 suggested 
that the low back was temporarily and symptomatically 
stressed or strained without significantly influencing or 
measurably altering the natural existence or progression of 
the underlying condition.  However, the examiner did not 
acknowledge the continuing complaints of back pain that the 
veteran had in service and how those influenced his opinion 
that the underlying condition did not progress in service.

In light of the above, and because the VA examiner (and the 
Medical Board upon separation) diagnosed the veteran as 
having spondylosis with degenerative joint disease, lumbar 
spine L4 through S1, the Board will focus on the evidence 
that relates to whether this disability clearly and 
unmistakably existed prior to service and whether there is 
clear and unmistakable evidence that the disability was not 
aggravated by service.

The service medical records show that in 1971 the veteran 
reported to the Medical Board that he had progressively 
increasing low back pain for two years.  However, the report 
of the medical examination at induction in April 1970 
indicated that the veteran's spine was normal.  In reviewing 
other evidence of record which indicates that the veteran's 
back condition pre-existed service, the Board finds that the 
evidence does not rise to the level of clear of unmistakable 
evidence.  Therefore, the Board further finds that the first 
prong, that the condition pre-existed service, has not been 
rebutted.

The medical evidence, additionally, does not clearly and 
unmistakably reflect that veteran's back condition was not 
aggravated by the veteran's service.  On the contrary, the 
service medical records reflect continuing complaints of back 
pain and the veteran was discharged as a result.  Since the 
evidence does not clearly and unmistakably show that his 
spondylosis with degenerative joint disease of lumbar spine, 
L4 through S1 both existed prior to service and was not 
aggravated by service, the criteria for service connection 
have been met and the service connection for this disability 
shall be granted.

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  





ORDER

Service connection for spondylosis with degenerative joint 
disease, lumbar spine L4 through S1, is granted.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


